Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 10/30/2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.

Claim Rejections - 35 USC § 112
Claims 1,3,6-8,10,18,19,21-22,36-37,43-45,51 and 54 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 10/30/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the deflection unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which deflection unit is being referred to, revision is required to provide clarity to the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 57 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (US 20140319847 A1).
Regarding claim 57, Uehara teaches a locking device for a motor vehicle comprising: an actuating lever (3); a lock (11); a Bowden cable (20c, 60c) which is arranged between the actuating lever and the lock (fig. 2), wherein the lock (11) is configured to be actuated by the actuating lever (3) and the Bowden cable (20c, 60c); and a functional unit (1) which is arranged on the Bowden cable (fig. 3) and has an electric drive (M1), wherein the lock is configured to be actuated by the functional unit (fig. 7), at least in an assisting manner, or an actuation of the lock is configured to be prevented by the functional unit, wherein the functional unit includes a first deflection unit (60) connected to a first part of the Bowden cable (60c), a second deflection unit (20) connected to a second part of the Bowden cable (20c), and a drive element (30) operable by the electric drive, wherein the first deflection unit and the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 21-22, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder (DE 102015104695 A1) in view of Uehara (US 20140319847 A1).
Regarding claim 1, Erfinder teaches a locking device for a motor vehicle comprising: an actuating lever (15), a lock (6), a Bowden cable (8, 14) which is arranged between the actuating lever and the lock, wherein the lock is configured to be actuated by the actuating lever and the Bowden cable (para. 0022); and a functional unit (5) which is arranged on the Bowden cable (fig. 1) and has an electric drive (9), wherein the lock is configured to be actuated by the functional unit (para. 0023), at least in an assisting manner, or an actuation of the lock is configured to be prevented by the functional unit., wherein the functional unit includes at least one deflection unit (18) configured to deflect the Bowden cable (fig. 3), wherein the functional unit includes a drive element (11) and a drive (12) configured to activate the at least one deflection unit.  
Erfinder does not explicitly teach wherein the drive is a gear stage connected between the electric drive and the drive element.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the winding cable of Erfinder for the meshing gears of Uehara to actuate the deflection unit.  Utilizing gears provides a more reliable actuation and can allow the gear to be turned in an opposite direction to reset the device electronically.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 6, Erfinder in view of Uehara teaches the locking device according to claim 1, Erfinder further teaches wherein the at least one deflection unit includes a first deflection unit (13) connected to a first part of the Bowden cable (14c) and a second deflection unit (7) connected to a second part of the Bowden cable (8c), wherein the first deflection unit and the second deflection unit can be activated by the drive element (fig. 3).  
Regarding claim 8, Erfinder in view of Uehara teaches the locking device according to claim 6, Uehara further teaches wherein the drive element (30A) is made up of a gear segment (fig. 4)  
Regarding claim 10, Erfinder in view of Uehara teaches the locking device according to claim 1, Erfinder further teaches wherein the functional unit includes a control lever (18), whereby a movement of the deflection unit (13) is configured to be at least partially blocked by the control lever (control lever controls movement of the deflection unit therefore blocking movement of the control lever).  
Regarding claim 21, Erfinder in view of Uehara teaches the locking device according to claim 1, Erfinder further teaches comprising a first part of the Bowden cable (14) that is arranged between an activating lever (15) and the functional unit (5); a second part (8) of the Bowden cable that is arranged between the functional unit (5) and the lock (2); and a mechanical connection (13) arranged on the first part of the Bowden cable that is configured to be uncoupled from the second part of the Bowden cable (para. 0037). 
Regarding claim 22, Erfinder in view of Uehara teaches the locking device according to claim 1, Erfinder further teaches the locking device according to claim 21, wherein uncoupling of the Bowden cable is configured to be performed by the electric drive (para. 0048).  
Regarding claim 51, Erfinder in view of Uehara teaches the locking device according to claim 1, Erfinder further comprising an actuator (19) and a deflection unit (18), wherein the deflection unit can be uncoupled from the actuator via the electric drive (para. 0037).  


Claims 18-19, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder (DE 102015104695 A1) in view of Uehara (US 20140319847 A1) and further in view of Smart (GB 2506350 A).
Regarding claim 18, Erfinder in view of Uehara teaches the locking device according to claim 1, however fails to teach an actuator and an additional actuating medium that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator of the additional actuating medium.  
Smart teaches a similar motor vehicle door handle device comprising an actuator (34) and an additional actuating medium (45) that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator of the additional actuating medium (page 14, line 35 - page 15 line 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Smart with those of Erfinder and Uehara to incorporate a haptic feedback to the door handle apparatus of Erfinder.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  All the claimed elements were known in the prior art and one skilled in the art could have combined the 
Regarding claim 19, Erfinder in view of Uehara and further in view of Smart teaches the locking device according to claim 18, Erfinder further teaches wherein the functional unit (5) has a switching device (27), wherein the switching device is arranged in the functional unit (fig. 2).  Erfinder does not teach wherein the haptic acknowledgement is configured to be captured after or immediately during the actuation of the switching device. 
Smart teaches a similar door handle device wherein the haptic acknowledgement can be captured after or immediately during the actuation of the switching device (MI; page 14, line 35 - page 15, line 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the switching device of Erfinder in view of Uehara for the switching device of Smart to incorporate the haptic feedback system.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 36, Erfinder in view of Uehara teaches the locking device according to claim 21, however fails to teach an actuator and an additional actuating medium that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator.
Smart teaches a similar motor vehicle door handle device comprising an actuator (34) that is connected to the motor vehicle lock via the second part of the Bowden cable (page 14, lines 23-26) and an additional actuating lever (45) that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator (page 14, line 35 - page 15 line 14).

Regarding claim 37, Erfinder in view of Uehara and further in view of Smart teaches the locking device according to claim 36, Erfinder further teaches wherein the functional unit (5) has a switching device (27), wherein the switching device is arranged in the functional unit (fig. 2).  Erfinder does not teach wherein the haptic acknowledgement can be captured after or immediately during the actuation of the switching device. 
Smart teaches a similar door handle device wherein the haptic acknowledgement is configured to be captured after or immediately during the actuation of the switching device (MI; page 14, line 35 - page 15, line 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the switching device of Erfinder for the switching device of Smart to incorporate the haptic feedback system.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Claims 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder (DE 102015104695 A1) in view of Uehara (US 20140319847 A1) and further in view of Baukholt (US 6523376 B2).
Regarding claim 43, Erfinder in view of Uehara teaches the locking device according to claim 1, however fails to teach a first and second actuating medium; and a separate electric drive to uncouple the first and second actuating medium.  
Baukholt teaches a first (1.1) and second (1.3) actuating medium; and a separate electric drive (1.7) to uncouple the first and second actuating medium (detailed description: para. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the lock of Erfinder for the lock of Baukholt.  Incorporating an advanced electric drive with sensors and uncoupling elements in the lock allows for smooth unlatching of the vehicles door.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 44, Erfinder in view of Uehara and further in view of Baukholt teach the locking device according to claim 43, Baukholt further teaches wherein the at least one deflection unit (1.2) works together with the first (1.1) and second (1.3) actuating medium; and wherein the functional unit includes a switching device (1.11), wherein the position of the at least one of the first and second actuating medium is configured to be captured by the switching device (detailed description para. 10).
Claims 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Erfinder (DE 102015104695 A1) in view of Uehara (US 20140319847 A1) and in view of Baukholt (US 6523376 B2) as applied to claims 43 above, and further in view of Smart (GB 2506350 A).
Regarding claim 45, Erfinder in view of Uehara and further in view of Baukholt teaches the locking device according to claim 43, further comprising an actuator (3.7), however fails to teach wherein at least one of the first and second actuating medium works together with the actuator in such a way that a haptic acknowledgment is configured to be captured for an operator.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Smart with those of Erfinder to incorporate a haptic feedback to the locking device of Erfinder in view of Baukholt and Uehara.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 54, Erfinder in view of Uehara and Baukholt and further in view of Smart teach the locking device according to claim 45, Baukholt further teaches wherein the actuator (3.7) is positioned so as to be longitudinally displaceable (the switch is depressed longitudinally when actuated) in the functional unit.  
Response to Arguments
Applicant's arguments filed 10/30/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the applicant asserts that Erfinder does not teach the newly added limitation of a gear stage between the electric drive and the drive element.  The examiner agrees and thus points to Uehara to teach a gear to drive the drive element. The examiner is taking the position that a substitution of the drive element of Erfinder for the gear of Uehara would meet this claim limitation.  
Applicant’s arguments with respect to new claim 57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675